Citation Nr: 0700286	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for post traumatic 
encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness from May 18, 1993, to March 10, 
1996?

2.  What evaluation is warranted for post traumatic 
encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness from March 11, 1996?


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which 
implemented the Board's January 2003 decision which granted 
entitlement to service connection for memory loss and 
dizziness, and/or lightheadedness, as residuals of a head 
injury.

In the February 2003 rating decision a 10 percent rating, 
effective from May 18, 1993, was assigned for memory loss, 
dizziness and/or lightheadedness, claimed as residuals of a 
head injury.  In April 2003,  the veteran expressed his 
disagreement with the rating assigned, and subsequently 
perfected an appeal concerning this matter.  

In November 2004, the RO, recharacterized the disability at 
issue as post traumatic encephalopathy with memory loss, 
headaches, and dizziness/lightheadedness.  It also increased 
the rating assigned to 30 percent from May 18, 1993, and to 
50 percent from August 27, 2003.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized these issues in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

For the reasons stated below, the claims have been 
characterized as shown o the title page of this decision.


FINDINGS OF FACT

1.  From May 18, 1993, to March 10, 1996, the veteran's 
service-connected post traumatic encephalopathy with memory 
loss, headaches, and dizziness/lightheadedness was not 
manifested by more than considerable impairment of social and 
industrial inadaptability.

2.  From March 11, 1996, the veteran's service-connected post 
traumatic encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness has been productive of total social 
and industrial inadaptablity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for post 
traumatic encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness for the period from May 18, 1993, 
to March 10, 1996, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Codes (Codes) 8045 and 9304 (1996); 38 C.F.R 
§§ 4.1, 4.7, 4.10 (2006).

2.  The criteria for a rating of 100 percent for post 
traumatic encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness from March 11, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.132, Diagnostic Codes (Codes) 8045 and 9304 (1996); 38 
C.F.R. §§ 4.7, 4.124a, 4.125 Codes 8045 and 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A November 2004 statement of the 
case (SOC) satisfied these criteria, and the claim was 
readjudicated in an October 2005 supplemental SOC.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified him of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the veteran was repeatedly 
informed of the need to submit evidence which would show 
entitlement to an increased evaluation.  Moreover, given the 
fact that any evidence the appellant would submit after any 
remand would not result in an earlier effective date, 
38 C.F.R. § 3.400(o)(2) (2006), any failure to provide notice 
addressing how effective dates are assigned was harmless.

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Even assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the above-cited SOC and SSOC 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Therefore, the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Factual Background

The veteran claims entitlement to ratings in excess of those 
assigned by the RO for his service-connected post traumatic 
encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness.  The RO denied these claims 
essentially because the requisite criteria for such increased 
ratings had not been met.  The Board reverses.

Service medical records show that the veteran was treated for 
complaints of frontal headaches in July 1962.  An April 1963 
consultation sheet shows a diagnosis of syncopal episodes 
with headaches.  The veteran described a recurrence of 
blackout and headache symptoms, existing intermittently since 
he was 14 years old, beginning in 1962 while serving in 
France.  The June 1963 service separation examination (Report 
of Medical History) report notes that the veteran suffered 
from headaches, dizziness, and loss of memory.  The report 
also noted that the veteran's report had provided a history 
of a head injury at the age of 13, rendering him unconscious 
and leading to a diagnosis of brain concussion syndrome.  He 
added that he had headaches and dizziness until the age of 
19, and since he was 24 years old.  Medical records dating 
back to the veteran's childhood are not of record.  

The veteran is separately service connected for psychomotor 
epilepsy, evaluated as 40 percent disabling.  He is also in 
receipt of TDIU benefits.  

Private medical records dated in 1990 from Lewis J. 
Neureuter, M.D., note a history of stroke in 1982.  

The veteran submitted a claim for service connection for head 
injury residuals on May 18, 1993.

The report of an August 1993 VA epilepsy and narcolepsy 
examination includes a diagnosis of post traumatic 
encephalopathy and seizure disorder.  The veteran gave a 
history of being involved in an automobile accident in France 
in 1963.  He stated that he was unconscious for up to four 
days as his head went through the windshield.  Neurologic 
examination showed memory loss.  The examiner noted that 
complex problems were interpreted concretely.  

A December 1993 clinical psychological disability examination 
was conducted by the York Guidance Center.  It led to 
diagnoses of a developmental reading disability on Axis II.  
Mental status examination was notable for mild depression.

A January 1995 Social Security Administration (SSA) decision 
shows that the veteran was found to be entitled to a period 
of disability commencing in February 1991.  The decision 
noted that while the veteran was capable of performing 
sedentary work, he was unable to perform his past relevant 
work as a carpenter.  A February 1995 SSA determination 
showed the veteran's primary diagnosis to be coronary artery 
disease, status post myocardial infarction and chronic 
obstructive pulmonary disease with asbestosis and hemoptysis.  

A February 1996 VA epilepsy examination report includes a 
diagnosis of post traumatic encephalopathy.  Neurologic 
examination revealed problems with the veteran's memory.  The 
examiner did not find evidence of a psychiatric disorder.

A March 11, 1996, VA mental disorders examination report 
prepared without access to the claims folder includes 
diagnoses of dementia due to head trauma.  A Global 
Assessment of Functioning (GAF) score of 50 to 41 was 
provided.  The examiner added that the veteran was clearly 
suffering from organic damage to his brain, and problems with 
memory were marked.  The examiner opined that the veteran 
could not operate machinery.  He was not a reliable 
historian.  While the veteran could arguably handle VA funds 
he could only do so if they were not complicated.  

At an April 1999 hearing conducted by a Veterans Law Judge 
the veteran reported being treated at the Orleans hospital in 
France in 1963 following his automobile accident.  See page 
eight of hearing transcript (transcript).  The Board observes 
that treatment records from this medical facility are not of 
record.  

An October 1999 private medical record shows that the veteran 
was treated following his involvement in a motor vehicle 
accident.  The discharge diagnoses included motor vehicle 
accident with concussion syndrome.  

At a May 2000 VA outpatient clinic the veteran complained of 
memory loss.  A depressed mood was noted with the appellant 
stating that he felt like an outsider even with his own 
family.  

The report of an August 2000 VA brain and spinal cord 
examination notes that the veteran continued to complain of 
memory loss, and generalized headaches occurring about once a 
month.  A history of several head injuries was reported.  The 
examiner noted that the medical record could not resolve the 
cause of the veteran's seizures.  [Again, the extent of his 
seizure disorder pertains to a different disability not at 
issue here.]

An October 2000 VA psychological assessment noted a history 
of a motor vehicle accident in October 1999, with the veteran 
suffering retrograde amnesia and a loss of memory of events 
dating from 1963 to the present.  A history of a 1963 motor 
vehicle accident was also noted.  Full scale 
neuropsychological testing showed consistent impairment of 
verbal tasks, and average abilities in performance tasks.  He 
was within the brain-impaired range on all tests, depression 
was noted, and his memory was judged to be impaired.  

A VA examination addendum supplied in November 2000 by the 
physician who conducted the August 2000 VA brain and spinal 
cord examination shows that she opined that the headaches and 
seizures suffered by the veteran in his childhood were 
worsened by a subsequent inservice motor vehicle accident.  
The Board observes that this same physician, in July 2001, 
following review of the medical record, indicated that there 
was noting in the military record to support or refute the 
veteran's history of an inservice motor vehicle accident.  

In January 2003 the Board granted service connection for 
memory loss due in part to an in-service motor vehicle 
accident.  

A February 2003 VA staff psychologist noted that the veteran 
had an amnesic disorder due to seizures, and organic brain 
syndrome.  The veteran reported preparing for the next grand 
mal seizure which he had been told would result is his losing 
the ability to know who he was and returning to the mental 
status of a four or five year old.  

An April 2003 VA neurologic study noted the veteran spoke 
with fluent and articulate speech, but could recall only two 
or three objects after five minutes.  

An August 2003 VA outpatient treatment record shows that the 
veteran was eager to visit his children and grandchildren.  
The veteran was noted to offer "poppies" to shoppers at 
area stores to raise money for the VFW; he added that he 
loved people.  He added that he adjusted to his memory loss 
on a daily basis.  

The report of a VA epilepsy and narcolepsy examination 
conducted on August 27, 2003, shows that the examiner noted 
that the veteran had a diagnosis of epilepsy following head 
trauma.  The veteran was also noted to have obstructive sleep 
apnea, encephalopathy, and a continuing seizure disorder.  
The examiner noted that the veteran was slow and forgetful, 
requiring the attendance of his wife due to cognitive 
difficulties.  Mental testing showed the veteran to be 
unaware of the month, but he knew the year and the place.  
The examiner opined that the veteran was unemployable, and in 
need of aid and assistance.  

January 2004 VA psychiatric outpatient treatment records show 
that the veteran still worked actively [volunteer] and 
continued to try and mend relations with his children and 
grandchildren.  

A February 2004 VA psychiatric outpatient treatment record 
shows that the veteran had no complaints and indicated "I 
love life."  He did complain of ongoing short term memory 
loss due to his head trauma history and seizures.  

An August 2004 VA psychiatric outpatient treatment note shows 
that mental status examination revealed the veteran to be 
alert, fully oriented, and able to focus/sustain his 
attention.  Speech was normal.  His mood was depressed and 
affect was appropriate to content.  He denied delusions and 
hallucinations, as well as suicidal and violent ideation.  
Thought processes showed no impairment.  Cognitive 
functioning was mildly impaired due to a descending memory.  
Insight and judgment was not impaired.  An adjustment 
disorder, depressed, was diagnosed.  

A May 2005 VA neurology note includes a diagnosis of post 
traumatic encephalopathy and seizure disorder.  The veteran 
was judged not to be independent due to memory difficulties.  

The report of a May 2005 VA psychiatric examination conducted 
by a psychologist shows that the veteran was well groomed and 
neatly dressed.  He was oriented to person and place.  He did 
not know the date.  He denied suicidal and homicidal ideation 
or plan.  The veteran added that he enjoyed being around 
people and doing things with his wife.  He denied having 
delusions or hallucinations.  The supplied diagnoses included 
brain syndrome, seizure disorder, amnestic disorder, and 
adjustment disorder.  A GAF score of 42 was provided.  He was 
noted to be unemployable and requiring assistance with daily 
functioning due to cognitive deficits.  The examiner opined 
that the veteran experienced significant deficits due to his 
head injury and seizure disorders.  

A June 2005 VA outpatient treatment record noted that the 
veteran had a chronic adjustment disorder secondary to 
medical disorders, and that he was amnesic due to seizures.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Throughout the entire appeal period, the RO has evaluated the 
veteran's post traumatic encephalopathy with memory loss, 
headaches, and dizziness/lightheadedness under 38 C.F.R. 
§ 4.124a, Diagnostic Code (Code) 8045.  Under this criteria 
for brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Here, dementia due to head 
trauma has been diagnosed.  See report of March 11, 1996, VA 
mental disorders examination.

Under the rating criteria in effect prior to November 7, 
1996, the Rating Schedule provided a general rating formula 
for organic mental disorders, including dementia associated 
with brain trauma (Code 9304), based upon the degree of 
incapacity or impairment:  "Mild" social and industrial 
impairment warranted a 10 percent evaluation; "definite" 
social and industrial impairment warranted a 30 percent 
evaluation; "considerable" social and industrial impairment 
warranted a 50 percent evaluation; and "severe" social and 
industrial impairment warranted a 70 percent evaluation.  A 
100 percent evaluation required impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent severity, depth and 
persistence as to produce complete or total social and 
industrial adaptability.  38 C.F.R. § 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.   38 U.S.C.A. § 7104(d)(1) (West 
2002).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel for VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  In that opinion, the term "considerable," as 
used in 38 C.F.R. § 4.132 to describe the criterion for a 50 
percent evaluation, was defined to describe a "rather 
large," degree of strength or intensity.  Id., at 5.  VA, 
including the Board, is bound by this interpretation of the 
term. 38 U.S.C.A. § 7104(c) (West 2002).

The VA most recently amended its regulations for rating 
mental disorders, effective November 7, 1996.  The amended 
VA's Rating Schedule provides a general rating formula for 
mental disorders, including dementia associated with brain 
trauma (Code 9304).  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2006).

The old and amended versions of the mental disorders 
regulations appear applicable in the instant case, since 
appellant appealed a February 2003 rating decision, which 
granted service connection and assigned a 10 percent 
evaluation for memory loss, dizziness and/or lightheadedness 
as residuals of a head injury effective from May 18, 1993.  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
the Board must apply the old criteria for rating the instant 
disorder for that period pre-dating the effective date of the 
change in criteria, and the new rating criteria for 
evaluating the disorder for that period effective the date of 
the change.  The Board will apply the old and the new 
criteria, whichever are more favorable, to the claims at 
issue, to the extent indicated.

Analysis

Increased Rating

For the Period from May 18, 1993, to March 10, 1996

The veteran argues that a rating in excess of 30 percent for 
his service-connected post traumatic encephalopathy with 
memory loss, headaches, and dizziness/lightheadedness for the 
time period commencing on May 18, 1993, is warranted.  The 
Board agrees.  

During this period, and, specifically, from May 18, 1993, to 
March 10, 1996, the veteran's disability at issue was 
essentially manifested by problems associated with memory 
loss and depression.  

In applying the law to the existing facts, and, upon 
consideration of the Court's finding in Hood as well as those 
enunciated by the General Counsel in VAOGCPREC 9-93, the 
evidence of record appears to demonstrate the requisite 
objective manifestations for a disability evaluation of 50 
percent disability under Code 9304.  This is because the 
medical evidence of record contains findings to support a 
finding of "considerable" impairment of social and 
industrial inadaptability.  This is true, in large part, 
because the veteran was found to be disabled for SSA purposes 
from 1991, even though the SSA decision noted that the 
appellant was capable of performing sedentary work, and the 
SSA determination showed the primary diagnosis to be coronary 
artery disease, status post myocardial infarction and chronic 
obstructive pulmonary disease with asbestosis and hemoptysis.  

A rating in excess of 70 percent is not warranted, however, 
as symptomatology to produce severe impairment of social and 
industrial adaptability for the period of time at issue is 
not shown.

For the Period from March 11, 1996

For the period from March 11, 1996, a rating of 100 percent 
for the veteran's service-connected post traumatic 
encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness is warranted.  

Here, the March 11, 1996 VA mental disorders examination 
diagnosed dementia due to head trauma, and a Global 
Assessment of Functioning (GAF) score of 50 to 41 was 
provided.  A GAF score of 41 to 50 is indicative of serious 
impairment in social, occupational, or school functioning; as 
well as an inability to keep a job.  See the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). See, too, 38 
C.F.R. § 4.130.  The examiner added that the veteran was 
clearly suffering from organic damage to his brain, and 
problems with memory were marked.  The examiner opined that 
the veteran could not operate machinery.  He was not a 
reliable historian.  While the veteran could arguably handle 
VA funds he could only do so if they were not complicated.  

Further, by August 2003, the veteran was unaware of the 
month, and the examiner found the appellant to be 
unemployable and in need of assistance.  While the extensive 
record between 1996 and 2003 is not completely uniform, the 
Board does not find signs of true improvement to the point 
where the veteran was capable of performing any occupation.  
Also, of particular note, an October 2000 VA psychological 
assessment report showed the veteran to be within the brain-
impaired range on all tests.

As stated, the Board finds that a rating of 100 percent from 
March 11, 1996, is warranted.  While none of the specific 
symptoms listed in the criteria for a 100 percent rating has 
been identified in this case, the specified factors listed 
for each incremental rating are examples, rather than 
requirements for the rating, and that all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment must be considered.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In this light, on March 
11, 1996, a VA psychiatrist, after examining the veteran, 
opined that the appellant suffered from dementia and problems 
associated with marked memory difficulties.  The examiner 
also noted that while the veteran could arguably handle VA 
funds he could only do so if they were not complicated.  The 
Board is also mindful that a GAF score of 41 to 50 was 
supplied at that examination, and that GAF scores in that 
range reflect serious symptoms to include an inability to 
keep a job.  Hence, as of March 11, 1996, the disorder is 
shown to cause total occupational impairment.  Accordingly, a 
100 percent rating is warranted from March 11, 1996.


ORDER

A 50 percent scheduler rating is granted for post traumatic 
encephalopathy with memory loss, headaches, and 
dizziness/lightheadedness for the period of May 18, 1993, to 
March 10, 1996, subject to the laws and regulations governing 
the payment of monetary awards.



From March 11, 1996, a 100 percent schedular rating is 
granted for post traumatic encephalopathy with memory loss, 
headaches, and dizziness/lightheadedness, subject to the laws 
and regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


